DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
This is the first Office action on the merits.  
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision:  R-10.2019, which was released in June 2020.
Status of the Claims
Claims 1-14 are pending.  All pending claims are under consideration.  
Improper Claim of Benefit
Applicant asserts that the present application is a continuation of US 16/224,096 (filed 18 December 2018), which is a continuation of US 15/707,376 (filed 18 September 2017), which is a continuation of US 15/449,353 (filed 03 March 2017), which is a continuation of US 14/688,325 (filed 16 April 2015), which is a continuation of US 13/911,151 (filed 06 June 2013), which is a continuation of US 12/574,801 (now US Patent No. 8,475,842).  As explained below, the underlined segment of the foregoing claim of benefit is improper.
It is well established that “[t]o be entitled to the benefit of the filing date of an earlier-filed application, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or earlier-filed nonprovisional application or provisional application for which benefit is claimed); the disclosure of the invention in the prior application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) except for the best mode requirement.”  MPEP § 211.05(I), citing Transco Prods., Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  
As explained hereinafter, the disclosure of the great-great-great-grandparent application (US 13/911,151) does not provide adequate support or enablement for one or more claims of the present application in the manner required by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.  Specifically, the great-great-great-grandparent application does not provide adequate support for the word <about> in the following limitation: “wherein the ratio by weight of the active agent and matrix polymer is in the range of from about 1:2 to about 1:4” (emphasis added).  This limitation is recited in claim 1 of the present application.  This new matter issue was communicated to Applicant by the Patent Office during examination of the great-great-great-grandparent application (US 13/911,151) and the great-grandparent application (US 15/449,353).  See, e.g., Final Office Action (16 October 2014) in US 15/449,353, at pages 2-3.  Applicant is additionally referred to the Preliminary Amendment filed 02 February 2018 in the grandparent application (US 15/707,376), which deleted the new matter identified above from the claims.
It is well established that a continuation application cannot include new matter.  MPEP § 211.05(I)(B).  Applicant is required to (1) delete the new matter or (2) file a corrected Application Data Sheet deleting the claim of benefit or changing the relationship between the great-great-grandparent (US 14/688,325) and the great-great-great-grandparent application (US 13/911,151) to continuation-in-part.  
Accordingly, the claim identified above (and all claims depending thereon) are entitled only to the filing date of great-grandparent application US 14/688,325, which is 16 April 2015.  Thus, all pending claims (claims 1-14) are entitled only to the 16 April 2015 filing date.  See also MPEP § 211.05(I)(B) (“Only the claims of the continuation-in-part application that are disclosed in the manner provided by 35 U.S.C. 112(a) in the prior-filed application are entitled to the benefit of the filing date of the prior-filed application. If there is a continuous chain of copending nonprovisional applications, each copending application must disclose the claimed invention of the later-filed application in the manner provided by 35 U.S.C.112(a) in order for the later-filed application to be entitled to the benefit of the earliest filing date.”).  
Claimed Subject Matter Not in Specification
The specification is objected to as failing to provide clear support or antecedent basis for the claimed subject matter.  37 CFR 1.75(d)(1) (“the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description”); see also MPEP § 608.01(o).  Correction of the following is required:  Applicant is referred above to the claim limitation identified in connection with Applicant’s improper claim of benefit because the specification fails to provide clear support or antecedent basis for that limitation.  
Claim Rejections - 35 U.S.C. 112(b) or (pre-AIA ) second paragraph
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of the second paragraph of 35 U.S.C. 112 (pre-AIA ):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor regards as the invention.
Regarding claim 6, the following phrase is a trademark: “Cremophor RH40TM.”  It is important MPEP § 2173.05(u).  The broader embodiments are considered to apply for purposes of search and examination.  MPEP § 2111 (“During patent examination, the pending claims must be ‘given their broadest reasonable interpretation consistent with the specification.’”).  
Claim Rejections - 35 U.S.C. 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to 
Claims 1-10 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Martin et al. (US 2005/0059663 A1) in view of CAS Registry No. 763113-22-0 (15 October 2004), Leuner et al. (“Improving drug solubility for oral delivery using solid dispersions.” European Journal of Pharmaceutics and Biopharmaceutics 50.1 (2000): 47-60), Bühler (Polyvinylpyrrolidone Excipients for Pharmaceuticals: Povidone, Crospovidone and Copovidone. 2005 Springer-Verlag; pp. 179-219 (chapter 4) and pp. 83-97 (section 2.4.3 of chapter 2)) and Goertz et al. (US 4,801,460), as evidenced by Remington (Remington, Joseph Price. Remington: The science and practice of pharmacy. Eds. David B. Troy, and Paul Beringer. Lippincott Williams & Wilkins, 2006, p. 893).
Martin et al. is primarily directed to phthalazinone derivatives and their use as pharmaceuticals, more particularly as PARP inhibitors (para. [0001]).
Regarding claim 1, Martin et al. discloses 4-[3-(4-cyclopropanecarbonyl-piperazine-1-carbonyl)-4-fluoro-benzyl]-2-H-phthalazin-1-one (a/k/a olaparib) as one of the phthalazinone derivatives (see
However, Martin et al. is silent as to whether the tablet may be in the form of a solid dispersion, i.e., a form in which the active agent is in solid dispersion with a matrix polymer, as recited in claim 1.  As explained below, the following four references, in combination, compensate for this deficiency in Martin et al.: CAS Reg. No. 763113-22-0, Leuner et al., Bühler, and Goertz et al.
CAS Reg. No. 763113-22-0 teaches that olaparib has a water solubility of 0.15 g/L or 0.16 g/L at 25°C at a pH range from 1-10.  A person having ordinary skill in the art, following a review of this solubility data, would have readily recognized that olaparib is very poorly soluble in water.  See MPEP § 2144.01 (“‘[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.’”) and MPEP § 2141.03(I) (“Office personnel may also take into account ‘the inferences and creative steps that a person of ordinary skill in the art would employ.’”).  
Thus, CAS Reg. No. 763113-22-0 teaches that olaparib is very poorly soluble in water.
Leuner et al. is directed to “[i]mproving drug solubility for oral delivery using solid dispersions” (title).
Leuner et al. discloses that “[t]ogether with the permeability, the solubility behavior of a drug is a key determinant of its oral bioavailability” and that “the formulation of poorly soluble compounds for oral delivery now presents one of the most frequent and greatest challenges to formulation scientists in the pharmaceutical industry” ((emphasis added) p. 47).  “Presenting the [pharmaceutically active] compound as a molecular dispersion combines the benefits of a local increase in the solubility (within the solid solution) and maximizing the surface area of the compound that comes in contact with the dissolution medium as the carrier dissolves” (p. 48).  Leuner et al. additionally discloses that “[t]he use of PVA/PVP copolymers [a/k/a copovidone] 
Thus, Leuner et al. teaches that (1) the water solubility of a drug is a key determinant of its oral bioavailability, (2) solid dispersions are being used to optimize the oral delivery of poorly soluble drugs, and (3) the use of copovidone as a carrier in a solid dispersion has been shown to lead to very significant increases in both drug solubility and oral bioavailability.  
Bühler is directed to polyvinylpyrrolidone excipients for pharmaceuticals and is more particularly directed to the following three excipients: povidone, crospovidone, and copovidone.
Bühler discloses that “[o]ne problem with many of the active substances used today is their poor solubility in water and their limited bioavailability” (Section 2.4.3.1 at p. 83).  “One of the simplest means of improving the bioavailability of an active substance,” Bühler continues, “is to improve its dissolution by adding solubilizing agents, such as povidone” (Id.).  Thereafter, in Section 4.4.5.2 (p. 218), Bühler discloses that “[c]opovidone can also be used as a matrix in certain rapid-dissolution dosage forms, depending on the other ingredients used.”  “This should be of particular interest for drugs with relatively poor bioavailability, as copovidone forms complexes with these substances, increasing the dissolution rate in much the same manner as does povidone (see Section 2.4.3)” (p. 218.).
Thus, Bühler teaches that (1) drugs that are poorly soluble in water have limited bioavailability and (2) copovidone, when used as the carrier in a drug-containing matrix, forms complexes with drugs having poor bioavailability, thereby increasing drug dissolution rates.  
Goertz et al. is primarily directed to a simple process for the preparation of solid pharmaceutical forms, preferably with controlled release of active compound (col. 1, lines 60-63).  Goertz et al. is more particularly directed to a process for the preparation of solid pharmaceutical forms having an n-vinylpyrrolid-2-one (NVP) polymer as a binder, by injection molding or extrusion and shaping (col. 1, lines 5-8).
Goertz et al. discloses that one possible method for improving the absorption of sparingly soluble active compounds is to use solid solutions of the active compounds in n-vinylpyrrolid-2-one (NVP) polymer (col. 1, lines 5-8 and 19-25), which can be formed using a melt extrusion process (col. 2, lines 25-27).  Goertz et al. discloses that “[p]referred NVP polymers are therefore those which either contain only NVP or vinyl acetate as the only comonomer or contain not less than 10, preferably not less than 30% by weight thereof as copolymerized units” ((emphasis added) col. 3, lines 13-17).  As evidenced by page 179 of Bühler, copolymers of NVP and vinyl acetate are known as copovidone.  
Goertz et al. discloses that “[t]he term solid solutions is familiar to the skilled worker, for example from the literature cited at the outset” (emphasis added; col. 4, lines 31-33).  “In solid solutions of pharmaceutical active compounds in polymers,” Goertz et al. continues, “the active compound is present in the polymer in molecular disperse form” ((emphasis added) col. 4, lines 33-35).  It is worth noting that the solid solution of Goertz et al. qualifies as an “active agent in solid dispersion with a matrix polymer,” as recited in claim 1.  Furthermore, Goertz et al. discloses that the solid solution may be in the form of a tablet (col. 4, lines 51-53).
Thus, Goertz et al. teaches that (1) solid solutions of a sparingly soluble active compound and copovidone may be used to increase the active compound’s bioavailability and (2) these solid solutions may be in the form of a tablet.
Prior to the time Applicant’s invention was made, the respective teachings of CAS Reg. No. 763113-22-0, Leuner et al., Bühler, and Goertz et al., in combination, would have motivated a person having ordinary skill in the art to modify Martin et al. by forming a solid dispersion comprising olaparib and copovidone (as matrix polymer), in an effort to yield a solid oral dosage form that enhances the bioavailability of olaparib.  
In regard to the active agent:matrix polymer ratio range limitation recited in claim 1 (“from about 1:2 to about 1:4”), Goertz et al. teaches that the weight ratio of active agent to copovidone may range from 1:1 to 1:10, depending on the active agent (see Table at cols. 8 and 9).  This ratio range is overlapped by the ratio range recited in claim 1.  MPEP § 2144.05(I).  Applicant is additionally referred to page 54 of Leuner et al., which teaches a 1:4 ratio of active agent to copovidone (see Section 3.2.3).  Furthermore, in regard to the preamble of claim 1, which directs the claim to an extrudate, Leuner et al. teaches that the hot melt extrusion method has been adapted for use in the pharmaceutical industry, and “in recent years, this method has been applied to the manufacture of solid solutions” (Section 3.1.1 at p. 51).  Leuner et al. additionally teaches that “hot melt extrusion is the current method of choice for the manufacture of solid dispersions” (Section 3.1.2 at p. 51) and that “[t]he application of hot melt extrusion to the production of solid dispersions is a particularly important breakthrough for scale-up of solid dispersion manufacture” (Section 4 at p. 58).  Therefore, claim 1 is prima facie obvious.
Regarding claims 2 and 3, Leuner et al. teaches that “polymer carriers are particularly likely to form amorphous solid solutions as the polymer itself is often present in the form of an amorphous polymer chain network” (p. 49).  Bühler teaches that “[i]n a solid solution, it [(the active substance)] is present in an amorphous molecular form” ((emphasis added) p. 84).  These prima facie obvious.  MPEP § 2112.01(I) (“‘When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.’”); see also MPEP § 2145(II) (“‘The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.’”).  
Regarding claim 4, Bühler teaches that pharmaceutical quality copovidone is manufactured by free-radical polymerization of 6 parts of vinylpyrrolidone and 4 parts vinyl acetate (pp. 179-180).  
Regarding claims 5 and 6, Applicant is referred respectively to Leuner et al., p. 56 at Section 3.2.8 (surface-active agents, e.g., sodium lauryl sulphate) and Goertz et al., col. 2, lines 30-40 (plasticizers).
Regarding claims 7, 8, and 12, Applicant is referred to Goertz et al. (col. 1, lines 64-68; col. 2, lines 1-5 and 25-28; and col. 5, lines 3-21).  Also, it is worth noting that Figure 7 of Leuner et al. (p. 51) shows a rod being extruded from a hot melt extruder.
Regarding claim 9, Goertz et al. identifies polyethylene glycol as a suitable species of plasticizer (col. 2, line 34).
Regarding claim 10, Goertz et al. teaches that the solid dispersion can further comprise talc (col. 5, line 43), which is recognized in the pharmaceutical arts as a glidant, as evidenced by page 893 of Remington.
Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Martin et al. in view of CAS Registry No. 763113-22-0, Leuner et al., Bühler and Goertz et al., as applied above to claims 1-10 and 12, and further in view of Remington (Remington, Joseph Price. Remington: The science and practice of pharmacy. Eds. David B. Troy, and Paul Beringer. Lippincott Williams & Wilkins, 2006, pp. 108, 317, 891-893) and HPE (Rowe, Raymond C., Paul J. Sheskey, and Siân C. Owen, eds. Handbook of pharmaceutical excipients. London: Pharmaceutical press, 2006, pp. 188-191).
Goertz et al. teaches that the solid dispersion can further comprise silica (col. 5, line 41), which is identified therein as an “[e]xample of conventional pharmaceutical auxiliaries” (col. 5, line 38).  However, it is somewhat unclear whether Goertz et al. is referring to “colloidal silicon dioxide” (as required by claim 11) or some other pharmaceutically-acceptable silica.  As explained below, Remington and HPE, in combination, compensate for this deficiency in Goertz et al.   
Remington is a leading treatise on the theory and practice of the pharmaceutical sciences.
Remington teaches diluents, binders, glidants, and lubricants are the four major classes of excipients that are used in tablets to impart satisfactory processing and compression characteristics to the formulation (p. 891).  Thereafter, on page 893, Remington teaches that “a glidant is a substance that improves the flow characteristics of a powder mixture” and that colloidal silicon dioxide is the most commonly used glidant.  Remington additionally teaches that colloidal silicon dioxide is composed of silica and is used as “[a] tablet moisture scavenger or glidant and as a suspending and thickening agent in non-solid preparations (coatings, semi-solids, liquids” (p. 108).  Furthermore, Remington teaches that “the high porosity of colloidal silica can absorb a variety of liquids from fluid fragrances to viscous tars, transforming them into free-flowing powders that can be incorporated into tablets or capsules” (p. 317).
HPE is a leading treatise on pharmaceutical excipients.
HPE teaches that colloidal silicon dioxide is composed of silica (p. 188 at Section 3).  HPE additionally teaches that colloidal silicon dioxide is widely used in pharmaceuticals and that “[i]ts small particle size and large specific surface area give it desirable flow characteristics that are exploited to improve the flow properties of dry powders in a number of processes such as tableting” (p. 188 at Section 7).
Especially considering (1) there is no other silica that is as prominent in the pharmaceutical arts as colloidal silicon dioxide and (2) the genus of pharmaceutical-grade silicas is relatively small, the teachings of Remington and HPE, in combination, would have motivated a person having ordinary skill in the art, prior to the time Applicant’s invention was made, to select colloidal silicon dioxide as the silica, in an effort to ensure that the olaparib/copovidone melt maintained adequate flowability during processing by the extruder and/or during tableting (compression).  Therefore, claim 11 is prima facie obvious.
Claims 13 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Martin et al. in view of CAS Registry No. 763113-22-0, Leuner et al., Bühler and Goertz et al. (as evidenced by Remington), as applied above to claims 1-10 and 12, and further in view of Yap et al. (First in human phase I pharmacokinetic (PK) and pharmacodynamic (PD) study of KU-0059436 (Ku), a small molecule inhibitor of poly ADP-ribose polymerase (PARP) in cancer patients (p), including BRCA1/2 mutation carriers. Journal of Clinical Oncology, 2007 ASCO Annual Meeting Proceedings Part I. Vol 25, No. 18S (June 20 Supplement), 2007: 3529).
Regarding claim 13, Applicant is referred supra to the rejection of claim 7 for the citations to Goertz et al. that are relevant to steps (i)-(iii).  Regarding step (iv), Figure 7 of Leuner et al. (p. 51) shows that the extrudate can be granulated as it emerges from the hot melt extruder.  Step optionally> and, therefore, is not actually required by the claim.  MPEP § 2111 (“During patent examination, the pending claims must be ‘given their broadest reasonable interpretation consistent with the specification.’”).  Regarding step (vi), Goertz et al. teaches that “[t]he amount of active compound per dosage unit and the concentration can vary within wide limits, depending on the activity and the rate of release” (col. 4, lines 58-61).  Goertz et al. additionally teaches that “[t]he only condition is that they are sufficient for achieving the desired effect” (col. 4, lines 61-62).  “For example,” Goertz et al. continues, “the concentration of active compound may be from 0.1 to 95, preferably from 20 to 80, in particular from 30 to 70% by weight” (col. 4, lines 63-65).  Each of these ranges either overlaps or lies inside the active compound concentration range recited in step (vi) of claim 13 ("from 20% by weight to 30% by weight”), thereby rendering the claimed range prima facie obvious.  MPEP § 2144.05(I).  
Although Martin et al. (the primary reference) discloses that “[i]n general, a suitable dose of the active compound is in the range of about 100 μg to about 250 mg per kilogram body weight of the subject per day” (para. [0241]), Martin et al. does not specifically disclose that each dosage unit may comprise “25 mg to 400 mg” of olaparib, as required by step (vi) of claim 13.  As explained below, Yap et al. compensates for this deficiency in Martin et al.
Yap et al. is directed to a human phase I study concerning KU-0059436 (Ku), which—as evidenced by CAS Registry No. 763113-22-0—is identical to olaparib, the active agent recited in claim 1.
Yap et al. teaches that (1) olaparib (Ku) leads to significant PARP inhibition with minimal toxicity when administered orally and (2) dose limiting toxicity was seen in 1 of 6 patients at 400 mg olaparib twice daily (bid).  Yap et al. additionally teaches (3) both radiological and biochemical evidence of olaparib’s antitumor activity was seen in BRCA1/2 cancer patients and (4) exploration of olaparib in phase II and combination studies is warranted.
Prior to the time Applicant’s invention was made, the teachings of Yap et al. would have motivated a person having ordinary skill in the art to prepare a tablet comprising 400 mg of olaparib, for the purpose of providing those one out of every six BRCA1/2 cancer patients who are relatively sensitive to olaparib therapy with a convenient oral unit dosage form.  MPEP § 2144.05(I).  Therefore, claim 13 is prima facie obvious.
Alternatively, it is important to note that determinations concerning the patentability of a method claim are usually made on the basis of the active step (or combination of active steps) recited in the claim, rather than on the basis of recitations in the claim that define only the result that applicant is intending to achieve by engaging in the active steps.  MPEP § 2111.04(I).  Therefore, the “25mg to 400mg” range limitation in step (vi) is not afforded patentable weight.  Similar reasoning applies to the "from 20% by weight to 30% by weight” concentration range, which is also recited in step (vi).  Accordingly, claim 13 is prima facie obvious on the basis of this alternative rationale.
Regarding claim 14, Goertz et al. teaches that “[t]he active compound or compounds can be mixed with the binders and, where relevant, other conventional pharmaceutical additives before or after melting of the polymeric binder, by a method conventionally used in industry” (col. 5, lines 3-7).  “Mixing,” Goertz et al. continues, “is preferably carried out in an extruder having a mixing zone, preferably a twin-screw extruder, or in the screw zone of an injection molding machine” (col. 5, lines 7-10).  Goertz et al. thereafter identifies talc as an example of a conventional pharmaceutical additive (col. 5, line 43).  Talc is recognized in the pharmaceutical arts as a glidant, as evidenced by page 893 of Remington.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 8,475,842.
The conflicting claims (the claims of the ’842 patent) differ only marginally in scope from the claims of the present application.  For example, compare conflicting claim 1 to claims 1 and 13 of the present application.  
Conclusion
Claims 1-14 are rejected.  
No claim is allowed.  
This is a continuation of Applicant’s earlier Application No. 16/224,096.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:30 am – 6:30 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (10:00 am – 6:00 pm) at 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/P.A./
25 March 2021


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611